           Case 2:19-cr-00149-JAD-EJY Document 103 Filed 04/19/21 Page 1 of 3




 1   Richard A. Wright, Esq.
     Nevada Bar No. 886
 2   Sunethra Muralidhara, Esq.
 3   Nevada Bar No. 13549
     Wright Marsh & Levy
 4   300 S. Fourth Street, Suite 701
     Las Vegas, NV 89101
 5   Phone: (702) 382-4004
 6   Fax: (702) 382-4800
     rick@wmllawlv.com
 7   smuralidhara@wmllawlv.com
 8   Attorneys for Defendant Robert Dillon
 9
                                         United States District Court
10
                                             District of Nevada
11
     United States of America,                               Case No. 2:19-cr-00149-JAD-EJY-2
12
                      Plaintiff,                             Unopposed Motion for Preparation of
13
             v.                                              Pre-Plea Investigation Report 1
14
     Robert Dillon,
15
                      Defendant.
16
17
18                                 Memorandum of Points and Authorities

19           Mr. Dillon, by and through his attorneys, Richard A. Wright, Esq. and Sunethra

20   Muralidhara, Esq., of Wright Marsh & Levy hereby move this Court for an order directing the

21   United States Probation Office to prepare a Pre-Plea Investigation Report to determine whether

22   Mr. Dillon is a career offender and his applicable criminal history. 2

23
24   ///

25
             1
            This motion is timely filed. No deadlines are applicable.
26
             2
             Defense counsel met and conferred with the government as to this filing. The
     government does not oppose this filing.
           Case 2:19-cr-00149-JAD-EJY Document 103 Filed 04/19/21 Page 2 of 3




 1           Mr. Dillon was charged by way of a multi-count indictment on June 12, 2019. At his
 2   arraignment and plea, he pled not guilty to (1) count one, conspiracy to distribute a controlled
 3   substance (Fentanyl) under 21 U.S.C.§§ 846, 841(a)(1), and (b)(1)(B)(vi); (2) count four,
 4   distribution of a controlled substance (Fentanyl) under 21 U.S.C. §§ 841(a)(1), and
 5   (b)(1)(B)(vi); and (3) count six, felon in possession of a firearm under 18 U.S.C. § 922(g)(1)
 6   and 924(a)(2). ECF 24; 29. Counts one and two carry a five-year mandatory minimum sentence
 7   and 40-year maximum sentence.
 8           The parties are in the process of attempting to negotiate this case. The parties believe
 9   they will be able to resolve this case short of trial. Based on the parties review of Mr. Dillon’s
10   criminal history, there is concern that Mr. Dillon may be considered a career offender. If Mr.
11   Dillon is considered a career offender, his projected guideline range is much higher than
12   anticipated.
13           Mr. Dillon does have known criminal history, although the defense does believe his
14   criminal history does not amount to a category VI. Determining whether Mr. Dillon is a career
15   offender will determine his criminal history level because regardless of his prior offense
16   criminal history calculation, if he is a career offender, his criminal history will automatically be
17   determined at a level VI.
18           On December 27, 2019, co-defendant Melvin Dillon filed an unopposed motion for
19   preparation of a Pre-Plea Investigation Report. ECF 42. Mr. Melvin Dillon had similar
20   concerns regarding his possible status as a career offender. On January 3, 2020, the Court
21   granted Mr. Melvin Dillon’s request. ECF 43.
22
23
24
25
26   ///
                                                       2
        Case 2:19-cr-00149-JAD-EJY Document 103 Filed 04/19/21 Page 3 of 3




 1          To satisfy Mr. Dillon’s concerns and to assure that he has the information he needs to
 2   make a truly knowing and intelligent decision, as to whether to accept or reject the
 3   government’s potential plea offer, he has requested that a Pre-Plea Presentence Investigation
 4   Report be completed to determine if his prior convictions will trigger the career offender
 5   designation under the United States Sentencing Guidelines §§ 4B1.1 and 4B1.2. This request
 6   is also made in an effort to promote judicial economy.
 7          DATED April 18, 2021.
 8                                                  Wright Marsh & Levy
 9
10                                            By: /s/ Richard A. Wright
                                                  Richard A. Wright
11                                                Sunethra Muralidhara
                                                  Attorneys for Mr. Robert Dillon
12
13
14
15                                     [PROPOSED] ORDER

16   IT IS HEREBY ORDERED that the United States Probation Office shall prepare a Pre-Plea
     Presentence Investigation Report with respect to Defendant Robert Dillon’s criminal history
17   points and corresponding criminal history.
18
19   Dated: April   19     , 2021:
20
21                                                            United States Magistrate Judge

22
23
24
25
26
                                                    3
